                                                    U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     November 14, 2018

BY ECF

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

          Re:      United States v. Andreea Dumitru, S1 18 Cr. 243 (LAK)

Dear Judge Kaplan:

         Upon the Government’s arrival in Court this morning, the defense produced to the
Government 62 exhibits totaling approximately 873 pages. 1 The Government respectfully submits
this letter motion to preclude certain of the exhibits.

    I.          Supplemental Affidavits and Other Materials Post-Dating I-589 Applications
                Should Be Precluded

       The Government previously briefed its request that DX C and I be precluded in letter briefs
dated November 8, 2018 (Dkt. No. 51), and November 11, 2018 (Dkt. No. 56). The defendant has
now produced 12 additional exhibits of the same or similar type: DX U, BB, MMM, NNN, OOO,
PPP, QQQ, SSS, TTT, VVV, ZZZ, and BBBB. These exhibits should be precluded for the same
reasons that DX C and I should be precluded. (See Dkt. No. 51 at 1-2; Dkt. No. 56 at 3-4.)

    II.         Check-Box Asylum Decision Forms And Other Similar Documents Should Be
                Precluded

        The Government previously briefed its request that DX D and J be precluded in the above-
referenced letter briefs. The defendant has now produced seven additional exhibits of the same or
similar type: DX D-1, V, W, CC, J-1, Y, and Z. These exhibits should be precluded for the same
reasons that DX D and J should be precluded. (See Dkt. No. 51 at 1-3; Dkt. No. 56 at 3-4.)
Moreover, it appears that DX Y and Z relate to an individual for whom an I-589 asylum application

1
  For purposes of clarity, the 62 exhibits produced to the Government earlier today are: DX D-1,
J-1, T, U, V, W, Y, Z, AA, BB, CC, DD, EE, FF, GG, HH, II, JJ, KK, LL, MM, NN, OO, PP, QQ,
RR, SS, TT, VV, WW, XX, YY, ZZ, AAA, BBB, CCC, DDD, EEE, FFF, GGG, HHH, III, JJJ,
LLL, MMM, NNN, OOO, PPP, QQQ, RRR, SSS, TTT, UUU, VVV, WWW, YYY, ZZZ, AAAA,
BBBB, CCCC, DDDD, and EEEE.
 November 14, 2018
 Page 2

is not in evidence, that is, they concern one of the defendant’s clients who is not at issue in this
case. The potential relevance and probative value of those exhibits is even more remote, and
should be precluded on that ground alone.

   III.    I-589 Asylum Applications For Clients Of The Defendant Not At Issue In This
           Trial Should Be Precluded

        The defendant has marked as exhibits six I-589 asylum applications, some of which have
supplemental materials attached: DX AA, UUU, WWW, YYY, AAAA, and DDDD. The
defendant has indicated that she will not be offering these documents for the truth of the matters
asserted therein. Nevertheless, these exhibits should be precluded because they are irrelevant and
their introduction creates a risk of confusing the issues and misleading the jury that substantially
outweighs the probative value, if any, of these documents.

        The issue before the jury is whether the defendant knowingly (and for Count Two,
willfully) submitted false statements in the 105 asylum applications that have been received in
evidence (GX 600 through 610, 612 through 634, 636 through 674, 675B, 676 through 702, 703D,
704B, 706, and 707). It is entirely irrelevant whether the defendant submitted asylum applications
of other individuals, and such applications have no probative value. The fact that these
applications may not contain the same near-identical personal descriptions of the 105 asylum
applications in evidence is of no moment. The admission of such evidence “would in effect be an
attempt to demonstrate [the defendant’s] good character by proof of specific good acts,” which is
patently inadmissible under the Rules of Evidence. United States v. O’Connor, 580 F.2d 38, 43
(2d Cir. 1978); see also, e.g., United States v. Benedetto, 571 F.2d 1246, 1249-50 (2d Cir. 1978)
(holding that evidence that defendant “had not taken bribes” on other occasions,” purportedly
offered to show that the defendant was therefore “unlikely to have taken the alleged bribes”
charged in the indictment, was “improperly” admitted); United States v. Doyle, 130 F.3d 523, 541-
42 (2d Cir. 1997) (proof of the defendant’s “specific good deeds” contrary to the alleged criminal
conduct not admissible to prove good character or to disprove knowledge or intent); Shakur v.
United States, 32 F. Supp. 2d 651, 670 (S.D.N.Y. 1999) (evidence that the defendant did not
engage in violent conduct on other occasions is inadmissible to prove his “good character”; “such
proof of an assertion by a negative is inadmissible”). These exhibits should be precluded.

   IV.     I-589 Asylum Application Submitted By Another Attorney Should Be Precluded

        The defendant has marked as an exhibit one I-589 asylum application that was submitted
by another attorney (not the defendant), on behalf of an individual who does not appear to be at
issue in this case: DX CCCC. The defendant has indicated that she will not be offering these
documents for the truth of the matters asserted therein. The Government cannot fathom how this
could be relevant or probative of the issues before the jury. This exhibit should be precluded.

   V.      Records of Deportable/Inadmissible Alien Should Be Admitted Only If Not
           Offered For the Truth, And If Related To Individuals At Issue In This Trial

      The defendant has marked as exhibits 35 documents that are records of encounters by
immigration officials with individuals who appear to have been clients of the defendant’s: DX T,
DD, EE, FF, GG, HH, II, JJ, KK, LL, MM, NN, OO, PP, QQ, RR, SS, TT, VV, WW, XX, YY,
 November 14, 2018
 Page 3

ZZ, AAA, BBB, CCC, DDD, EEE, FFF, GGG, HHH, III, JJJ, LLL, and RRR. These documents
generally reflect immigration officials’ reports that the individuals stated that they were Gypsies
and/or had some type of fear of being returned to Romania. Assuming that the defendant is not
offering these documents for the truth of the statements that the defendant’s clients made to
immigration officials, the Government has no objection to the admission of the documents that
relate to individuals whose asylum applications the Government contends contain false statements.
However, some of this category of exhibits do not appear to relate to the individuals at issue in this
case: DX KK, TT, FFF, and EEEE. The Government cannot conceive of how other of the
defendant’s clients’ statements to immigration officials could be relevant or probative of the issues
before the jury. Those four exhibits should be precluded.

                                                         Respectfully submitted,

                                                         GEOFFREY S. BERMAN
                                                         United States Attorney for the
                                                         Southern District of New York

                                                   By:
                                                         Nicholas W. Chiuchiolo
                                                         Alison G. Moe
                                                         Robert B. Sobelman
                                                         Assistant United States Attorneys
                                                         (212) 637-1247/2225/2616

cc:    Justin Sher, Esq. (by ECF)
       Allegra Noonan, Esq. (by ECF)
       Jeffrey Hoffman, Esq. (by ECF)
